Citation Nr: 0110943	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  95-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

2.  Entitlement to an initial compensable rating for cyst, 
Wharton's duct, status post excision.  

3.  Entitlement to an initial compensable rating for 
bilateral lattice degeneration with retinal holes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


REMAND

The veteran's record of service shows he has certified 
service from November 29, 1979 to December 31, 1993, and 
prior active service of 12 years, 5 months, and 14 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, granted 
entitlement to service connection for hypertension, 
hemorrhoids, and lattice degeneration with retinal holes, 
bilateral, with assignment of noncompensable evaluations 
effective January 1, 1994.  

Jurisdiction of the veteran's claims was subsequently assumed 
by the RO in Salt Lake City, Utah. 

In July 1996 the RO denied entitlement to service connection 
for antral gastritis (claimed as stomach ulcer) as secondary 
to medication taken for service-connected hypertension.  A 
notice of disagreement was not filed with the foregoing 
denial, and such claim is not considered part of the current 
appellate review.

In July 1997 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for hypertension, 
effective January 1, 1994.

The veteran provided oral testimony before the undersigned 
Member of the Board at the Denver, Colorado RO in February 
2001, a transcript of which has been associated with the 
claims file.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).




Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issues on appeal.  Generally, any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
initial review and preparation of a Supplemental statement of 
the Case (SSOC) unless the veteran waives this procedural 
right.  See 38 C.F.R. § 20.1304(c) (2000).  In the present 
case, this procedural requirement has not been met.  

During the February 2001 travel board hearing before the 
undersigned, the veteran submitted additional evidence in 
support of his claims on appeal.  He stated that he desired 
not to waive initial consideration of the additionally 
submitted evidence by the agency of original jurisdiction.  
The records are pertinent to the claims at issue.  
Therefore, this case must be remanded in accordance with 38 
C.F.R. §§ 19.9, 19.31, and 20.1304(c) (2000).

Additionally, the Board concludes that contemporaneous 
examinations are necessary in order to determine the current 
extent and degree of severity of the service-connected 
hypertension, cyst Wharton's duct, status post excision, and 
bilateral lattice degeneration with retinal holes.  



In particular the Board notes that the veteran's service-
connected hypertension has been evaluated under 38 C.F.R. § 
4.104 Diagnostic Code 7101 (hypertensive vascular disease).  
On December 11, 1997, VA published a final rule, effective 
January 12, 1998, to amend the section of the Rating Schedule 
dealing with cardiovascular disabilities.  See 62 Fed. Reg. 
65,207.  

When a law or regulations change during the pendency of a 
veteran's appeal, the version more favorable to the veteran 
applies, absent congressional (or Secretarial, as 
appropriate) intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that VA may not apply the new rating criteria prior to the 
effective date of the liberalizing legislation.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO has not considered 
or provided the veteran notice of the revised regulations in 
a supplemental statement of the case.

The Court has held that the statutory duty to assist 
specifically includes the conduct of a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

To constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).

Accordingly, this case is REMANDED for the following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names and 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of hypertension, 
cyst Wharton's duct, status post 
excision, and bilateral lattice 
degeneration with retinal holes.  

After securing any necessary authorization 
or medical releases from the veteran, the 
RO should attempt to obtain legible copies 
of his complete treatment records from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims file.

2.  The RO should arrange for VA 
examinations by appropriate medical 
specialist(s) for the purpose of 
ascertaining the current nature and extent 
of severity of hypertension, cyst, 
Wharton's duct, status post excision, and 
bilateral lattice degeneration with 
retinal holes.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

Any further indicated special studies 
should be conducted.  Any opinions 
expressed by the examiners as to the 
nature and extent of severity of 
hypertension, the cyst, Wharton's duct, 
status post excision, and bilateral 
lattice degeneration should be 
accompanied by a complete rationale.

The veteran is hereby advised that failure 
to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause shown for an examination in 
connection with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also the claims file to ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
initial increased evaluations for the 
disabilities at issue.  In so doing, the 
RO should document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2000), and the Court's 
holdings in Fenderson v. West, 12 Vet. 
App. 119 (1999) referable to initial 
grants of service connection and 
assignment of "staged" ratings; and 
evaluation the claim for an initial 
evaluation in excess of 10 percent for 
hypertension with consideration of the 
previous and amended criteria.  See 
Karnas, supra.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





